UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4655


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHARLEY ANNETTE FARRIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. J. Michelle Childs, District Judge. (7:16-cr-00106-JMC-2)


Submitted: April 28, 2017                                         Decided: May 23, 2017


Before GREGORY, Chief Judge, and WILKINSON and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville, South Carolina, for
Appellant. Robert Frank Daley, Jr., Assistant United States Attorney, Columbia, South
Carolina; Jamie L. Schoen, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Charley Annette Farris pled guilty to conspiracy to distribute and possess with intent

to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846

(2012); use of a telephone to facilitate the distribution of methamphetamine, in violation

of 21 U.S.C. § 843(b) (2012); being a felon in possession of a firearm, in violation of 18

U.S.C.     §§ 922(g)(I),   924(a)(2)    (2012);    possession   with   intent   to   distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(l), (b)(l)(A); and possession of a

firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(l)(A)

(2012). The district court sentenced Farris to 180 months’ imprisonment. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Farris’ counsel has filed a brief certifying that

there are no meritorious grounds for appeal, but questioning whether Farris’ sentence is

reasonable. Farris has not filed a pro se supplemental brief despite being notified of her

right to do so. We affirm.

         We review the reasonableness of a sentence for abuse of discretion. United States

v. Lymas, 781 F.3d 106, 111 (4th Cir. 2015). First, we assess procedural reasonableness,

considering whether the district court properly calculated the Sentencing Guidelines range,

allowed the parties to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

(2012) factors, and sufficiently explained the selected sentence. Gall v. United States, 552

U.S. 38, 49-51 (2007). If a sentence is free of “significant procedural error,” we then

review it for substantive reasonableness, “tak[ing] into account the totality of the

circumstances.” Id. at 51. “Any sentence that is within or below a properly calculated

Guidelines range is presumptively reasonable,” and this “presumption can only be rebutted

                                               2
by showing that the sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

         Our review of the record leads us to conclude that Farris’ sentence is procedurally

sound.     Moreover, Farris has failed to overcome the presumption of substantive

reasonableness accorded her within-Guidelines, statutory-minimum sentence.                  In

accordance with Anders, we have reviewed the entire record in this case and have found

no meritorious grounds for appeal. We therefore affirm the district court’s judgment. This

court requires that counsel inform Farris, in writing, of the right to petition the Supreme

Court of the United States for further review. If Farris requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Farris.

         We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              3